DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DigiLens “White Paper DigiLens’ Waveguide HUD Technology” in view of Stern US-5771321.
In regards to vehicle claim 8, the associated device claim 1, and the associated method for producing claim 15, DigiLens, discloses a vehicle with a device for generating a virtual image (Fig. 5; Page 2 Par. 1, heads up display for vehicles) comprising: at least one light source for producing light with a specified wavelength (Fig. 1, light source; Page 3 Par. 2, RGB LED); a display element for producing an image 
Digilens does not disclose expressly a first aperture mask that is arranged above an upper boundary surface of the optical waveguide where the first mask defines a first plurality of holes and non-transparent regions.
Stern disclose a first aperture mask (Fig. 4A, 42 dark optical-absorbing layer) that is arranged above the optical output means (Fig. 4A, 28 light tap; the light tap is analogous to the output gratings of DigiLens Fig. 1) where the first mask defines a first plurality of holes and non-transparent regions (Fig. 4A, 42 dark optical-absorbing layer contains windows 43).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the perforated mask of Stern can be implemented on top of the output gratings of the red, green, and blue waveguides of DigiLens. The motivation for doing so would have been to suppress back-reflection of light from the viewing volume, as well as stray light within the viewing substrate (Stern Col. 10, 26-33).
Therefore, it would have been obvious to combine Stern with DigiLens to obtain the invention of claims 1, 8, and 15.
In regards to vehicle claim 9 and the associated device claim 2, DigiLens and Stern, as combined above in regards to claims 1 and 8, do not disclose expressly, a reflective layer is arranged between the upper boundary surface and the first aperture mask.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide reflective layers between the waveguides and optical absorbing layers of DigiLens and Stern as Stern further discloses. The motivation for doing so would have been to ensure that light escapes only through the top surface (Stern Col. 11, 14-16).
Therefore, it would have been obvious to further combine Stern with DigiLens to obtain the invention of claims 2 and 9.
In regards to vehicle claim 10 and the associated device claim 3, DigiLens and Stern, as combined above in regards to claims 2 and 9, disclose the reflective layer defines a second plurality of holes, the positions of which correspond to the positions of first plurality of holes in the first aperture mask (DigiLens Fig. 1, R, G, and B waveguides; DigiLens Page 3 Par. 4 stack of red, green, and blue waveguides; Stern Fig. 4A, 42 dark optical-absorbing layer provided on each waveguide layer, as combined above).  
In regards to vehicle claim 11 and the associated device claim 4, DigiLens and Stern, as combined above in regards to claims 1 and 8, do not disclose expressly one of an air gap and a layer made of a material whose refractive index lies in the region of the refractive index of air is arranged between the upper boundary surface and the first aperture mask.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a window opening with air in the optical-absorbing layer of DigiLens and Stern as Stern further discloses. The motivation for doing so would have been to provide an opening for the light (Stern Fig. 4A).
Therefore, it would have been obvious to further combine Stern with DigiLens to obtain the invention of claims 4 and 11.
In regards to vehicle claim 12 and the associated device claim 5, DigiLens and Stern, as combined above, disclose at least two optical waveguides are arranged one above the other in a stack; and at least one second aperture mask, wherein the first aperture mask and the at least one second aperture mask are each arranged on one of the at least two optical waveguides (DigiLens Fig. 1, R, G, and B waveguides; DigiLens Page 3 Par. 4 stack of red, green, and blue waveguides; Stern Fig. 4A, 42 dark optical-absorbing layer provided on each waveguide layer, as combined above).  
In regards to vehicle claim 14 and the associated device claim 7, DigiLens and Stern, as combined above, disclose a third aperture mask is arranged below a lower boundary surface of at least one of the optical waveguides (DigiLens Fig. 1, R, G, and B waveguides; DigiLens Page 3 Par. 4 stack of red, green, and blue waveguides; Stern Fig. 4A, 42 dark optical-absorbing layer provided on each waveguide layer, as combined above).
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to vehicle claim 13 and the associated device claim 6, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a device and specifically including “the holes in the first or the at least one second aperture mask of an 162018P03377WOUS optical waveguide arranged further up in the stack have larger diameters than the holes in the others of the first or the at least one second aperture mask of an optical waveguide arranged further down in the stack”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        8/12/21





/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622